EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amended quarterly report of ENHANCE SKIN PRODUCTS INC. (the "Company") on Form 10-Q /A for the quarter endedOctober 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Donald Nicholson, CEO, Chief Financial Officer and Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Donald Nicholson Date: March 19, 2013 Donald Nicholson CEO, Chief Financial Officer and Principal Executive Officer
